Title: To James Madison from William Thornton, 28 January 1814
From: Thornton, William
To: Madison, James


        
          Sir
          City of Washington 28th. Jany. 1814.
        
        I lately received from Mr. Floy, nursery & Seeds-man, New York, the inclosed, on the Subject of a Botanic Garden, & I think it my duty to submit it to your perusal. It is certainly a Subject of the highest Importance to this Country, for by clearing lands, whole Families of plants are likely

to be lost to the world, but a Garden would preserve, what the Almighty has given as a blessing to mankind. If an University be ever established here, wch was contemplated by the great founder of this City, the botanic Garden would be a necessary appendage. It would also be requisite in the establishment of a School of Arts. Every Dollar laid out in forwarding such an institution would be well spent. The Advantages would be incalculable, & the Plants, Trees, Grasses &c, distributed throughout this extensive Country would every where be considered as Blessings. The Physicians, Farmers, mechanics, & all dependent on them would derive advantages therefrom. If the President of the US. were to invite the Attention of Congress to this Subject I doubt not there are patriots in both Houses who would not permit so valuable an Institution to remain unattempted for the consideration of a few thousand Dollars, & when the good resulting from its establishment here was made known to every member I am in hopes that the Congress would consent to establish at the public expense, three more Gardens in the U.S: One at Charleston S.C.—one at Boston; one in the west at Lexington Keny. The duty of the Superintendts. would be to collect every plant in the Countries round, & transmit Specimens to the other National Gardens. The Expenses of war can be no objection to the undertaking at the present time; for the benefits arising immediately from such Institutions would immediately overbalance the Expenditures; & the Collections of plants would not depend solely on those who should superintend the several Gardens; for every curious Botanist would consider his sending a new plant to the national Collection as contributing to the national wealth, as well as to his own honor. In France & all other enlightened Nations Botanic Gardens are considered as necessary, & in this Country motives exist which are viewed in a secondary Light in others. Were I to presume to mention my views of a botanic Garden I would not only recommend the establishment, but a professor of Botany, and a Pharmaceutic Committee well qualified, & well paid for investigating, experimentally, all the qualities of every Species of plant in the Country; & publishing the same at the national expense; for in the midst of incalculable riches we are poor, through miserable Ignorance. When once the virtues of the various plants are known they remain for ever beneficial, not to the Columbians alone, but to mankind. Your knowledge not only of the Subject, but of its importance will enable you so to modify, what I sincerely hope you will be pleased to recommend, as to render it at once acceptable to so enlightened a Body as the Congress. Mr. Whitlaw now established in New York, is gone to England for a very grand collection of the most valuable Plants from the Botanic Gardens of Edinburgh & Oxford; wch, if he should meet with any Encouragement, will be immediately deposited in this Garden: but if not, we shall in this, as in many other respects, remain one

hundred years behind the Inhabitants of New York & other places, instead of setting an example to them, and stimulating their progress in great national Concerns.
        Before I close this Letter I also beg leave to solicit your attention to other objects of national Consideration. If the Congress had authorized the President to send to Spain, for a few thousand merinos, when it was easy to import them, they might have been sold at public Sale, & all the Farmers in the Country have profited by them, instead of being obliged to give such enormous prices to Speculators, who however have done great good, but not so extensively as if the Government had given that aid, which was so much in their power. The English Government has done what I often recommended to Individual members of our own Government, & the English Nation are now experiencing the benefits of the annual Sales of the Government Stock of merinos. The Government of France thought this object worthy of their serious attention, & several Edicts of their Emperor relate to it.
        The English & French Governments have also, from time to time, sent to Arabia & other Countries, their masters of Horse, to select, for their respective nations, the finest Horses that could be obtained for money. The Arabian have thus, by mixture with the best Horses of Europe, produced a Stock of those noble Animals, that have surpassed all that ancient Europe ever possessed. Private Individuals in this Country, have, at very great expense, imported from England and other Countries, very fine Horses; & these have so extended as to produce among us, Horses secondary only to the English: if, with the preparation already made, we were now to import some real Arabians of the true Cochlani Blood, for there has never been one in America, we might exceed even the English, & our Climates are so varied, that Horses of the finest race may even improve in this Country. But these cannot be imported by Individuals, for it would require too great a risk & expense in the first Instance: but if such Horses were imported they might be set up at public sale, & Individuals would form Companies, & buy them for various parts of the Country, & thus the nation would benefit incalculably the whole Community.
        The vigonia or vicunia, of South America, might also be obtained by the Government, but no private Individual would be permitted to import thence these valuable animals, whose Fleeces are of such extraordinary quality. Some may assert the propriety of leaving all these objects for futurity, without considering that it is all important to begin early with such Improvements; for the more a bad race of Animals is extended the more extensive the injury, & proportionably more years will be spent in the correction of this primary Error.
        Shall the Columbians, who inhabit a Country equal to all Europe, not the youngest, as generally reported, but the oldest nation (for we begin

with all the Knowledge that thousands of years have given to the rest of mankind) see the continual progress of other Nations in great Concerns of public benefit, & yet remain supinely looking on in apathetic Ignorance? Forbid it Genius, Enterprise & Knowledge! There are in our Country men whose Science & Genius ally them to the Celestials—there are others whose Ignorance debases them to brutality. Let not Ignorance prevail, for it is a millstone round the neck of Genius.
        If the President should approve of the furtherance of these Objects, but in vain recommend them to the Consideration of the honble. the Congress, he will at least leave with them his Testimony in favour of measures that may, perhaps at no distant day, be thereby more easily carried into execution. I am, Sir, with the highest Consideration, deference, & respect yrs &c
        
          William Thornton.
        
      